Detailed Action
Applicant presented the following claims for consideration on 6/15/2022:
Amended claims: 1, 8 and 15.
Canceled claims: 6-7, 3-4, 19-20.
Added claims: 21-26.
Pending claims: 1-5, 8-12, 15-18 and 21-26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-18 and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bongartz et al., Pub. No.: US 2020/0184153 (Bongartz) in view of Faizin et al, “A Review of Missing Sensor Data Imputation Methods” (Faizin.)

Claim 1	Bongartz teaches:
A method for data optimization, the method comprising:
performing a reading at a determined frequency, wherein the reading at the determined frequency is within a bracket parameter; (Fig. 66, element 150, Sensor device (Temperature), ¶¶ 39, 46, 84-94, 98-99, 1986, 2617, environmental factors/ bracket parameters such as temperature, humidity, etc., are captured by sensor devices based on predetermined frequency such as “every minute…3-5 times per day…overnight”)
determining a bracket value based on the bracket parameter; (Fig. 66, element 150, Sensor device (Temperature), ¶¶ 39, 46, 84-94, 98-99, 1986, 2617, environmental factors/ bracket parameters such as temperature, humidity, etc., are captured by sensor devices based on predetermined frequency such as “every minute…3-5 times per day…overnight”)
receiving a request for a ledger, wherein the request for the ledger is made by a user; (Fig. 66, ¶¶ 2534, 2537,2539,  2542, a customer/grower requests for sensed data collected by sensors through picking a growth setting;¶¶ 98-99, 108, 112-113, 1963, measured/sensed data is analyzed based on the customer request, e.g., based on what the customer is willing to pay)
determining that the request for the ledger is comprised of one or more subledgers; (Fig. 66, ¶¶ 2534, 2537,2539,  2542, a customer/grower requests for sensed data collected by sensors through picking a growth setting; a growth setting is comprised of sensed data, e.g., temperature, humidity, etc.; ¶¶ 99, 108, 112-113, 1963, measured/sensed data is analyzed based on the customer request, e.g., based on what the customer is willing to pay)
translating each of the one or more sub ledgers using a corresponding bracket parameter of the bracket value; (Fig. 66, ¶¶ 98-99, 2534, 2537,2539,  2542, requested temperature data is translated data values)
generating a requested ledger, wherein the requested ledger includes an integration of each of the one or more sub ledgers: and (Fig. 66, ¶¶ 98-99, 2534, 2537,2539,  2542, collected data is a requested ledger including a subledger, e.g., a value for temperature)
providing the requested ledger to the user. (¶¶ 112-113, 1963, data measured/sensed data is provided to the customer by analyzing the data in real-time or periodically)
Bongartz did not teach but Faizin teaches:
evaluating the one or more subledgers to determine at least one missing bracket value and completing each of the one or more sub ledgers by filling in the at least one missing bracket value based on the previously posted bracket value. (Faizin, p. 3, sec. B, wherein Last Observation Carried Forward (LOCF) method is used for filling in the at least one missing bracket value based on the previously posted bracket value.
Bongartz discloses controlling an agricultural environment using sensor generated data and Faizin discloses that missing sensor data in sensor generated tata is inevitable to occur because of many reasons such as communication failure, hardware damage and run out of power. Faizin, Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing evaluating the one or more subledgers to determine at least one missing bracket value and completing each of the one or more sub ledgers by filling in the at least one missing bracket value based on the previously posted bracket value because doing so would increase usability of Bongartz by selecting a very easy method to implement and solve the missing data problem assuming that the missing sensor measurement value is close to the last measurement value. Faizin, p. 3, sec. B, “Last Observation Carried Forward (LOCF)”.

Claim 8	Bongartz teaches:
A computer system for data optimization, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
performing a reading at a determined frequency, wherein the reading at the determined frequency is within a bracket parameter; (Fig. 66, element 150, Sensor device (Temperature), ¶¶ 39, 46, 84-94, 98-99, 1986, 2617, environmental factors/ bracket parameters such as temperature, humidity, etc., are captured by sensor devices based on predetermined frequency such as “every minute…3-5 times per day…overnight”)
determining a bracket value based on the bracket parameter; (Fig. 66, element 150, Sensor device (Temperature), ¶¶ 39, 46, 84-94, 98-99, 1986, 2617, environmental factors/ bracket parameters such as temperature, humidity, etc., are captured by sensor devices based on predetermined frequency such as “every minute…3-5 times per day…overnight”)
receiving a request for a ledger, wherein the request for the ledger is made by a user; (Fig. 66, ¶¶ 2534, 2537,2539,  2542, a customer/grower requests for sensed data collected by sensors through picking a growth setting;¶¶ 98-99, 108, 112-113, 1963, measured/sensed data is analyzed based on the customer request, e.g., based on what the customer is willing to pay)
determining that the request for the ledger is comprised of one or more subledgers; (Fig. 66, ¶¶ 2534, 2537,2539,  2542, a customer/grower requests for sensed data collected by sensors through picking a growth setting; a growth setting is comprised of sensed data, e.g., temperature, humidity, etc.; ¶¶ 99, 108, 112-113, 1963, measured/sensed data is analyzed based on the customer request, e.g., based on what the customer is willing to pay)
translating each of the one or more sub ledgers using a corresponding bracket parameter of the bracket value; (Fig. 66, ¶¶ 98-99, 2534, 2537,2539,  2542, requested temperature data is translated data values)
generating a requested ledger, wherein the requested ledger includes an integration of each of the one or more sub ledgers: and (Fig. 66, ¶¶ 98-99, 2534, 2537,2539,  2542, collected data is a requested ledger including a subledger, e.g., a value for temperature)
providing the requested ledger to the user. (¶¶ 112-113, 1963, data measured/sensed data is provided to the customer by analyzing the data in real-time or periodically)
Bongartz did not teach but Faizin teaches:
evaluating the one or more subledgers to determine at least one missing bracket value and completing each of the one or more sub ledgers by filling in the at least one missing bracket value based on the previously posted bracket value. (Faizin, p. 3, sec. B, wherein Last Observation Carried Forward (LOCF) method is used for filling in the at least one missing bracket value based on the previously posted bracket value.
Bongartz discloses controlling an agricultural environment using sensor generated data and Faizin discloses that missing sensor data in sensor generated tata is inevitable to occur because of many reasons such as communication failure, hardware damage and run out of power. Faizin, Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing evaluating the one or more subledgers to determine at least one missing bracket value and completing each of the one or more sub ledgers by filling in the at least one missing bracket value based on the previously posted bracket value because doing so would increase usability of Bongartz by selecting a very easy method to implement and solve the missing data problem assuming that the missing sensor measurement value is close to the last measurement value. Faizin, p. 3, sec. B, “Last Observation Carried Forward (LOCF)”.

Claim 15	Bongartz teaches:
A computer program product for data optimization, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
performing a reading at a determined frequency, wherein the reading at the determined frequency is within a bracket parameter; (Fig. 66, element 150, Sensor device (Temperature), ¶¶ 39, 46, 84-94, 98-99, 1986, 2617, environmental factors/ bracket parameters such as temperature, humidity, etc., are captured by sensor devices based on predetermined frequency such as “every minute…3-5 times per day…overnight”)
determining a bracket value based on the bracket parameter; (Fig. 66, element 150, Sensor device (Temperature), ¶¶ 39, 46, 84-94, 98-99, 1986, 2617, environmental factors/ bracket parameters such as temperature, humidity, etc., are captured by sensor devices based on predetermined frequency such as “every minute…3-5 times per day…overnight”)
receiving a request for a ledger, wherein the request for the ledger is made by a user; (Fig. 66, ¶¶ 2534, 2537,2539,  2542, a customer/grower requests for sensed data collected by sensors through picking a growth setting;¶¶ 98-99, 108, 112-113, 1963, measured/sensed data is analyzed based on the customer request, e.g., based on what the customer is willing to pay)
determining that the request for the ledger is comprised of one or more subledgers; (Fig. 66, ¶¶ 2534, 2537,2539,  2542, a customer/grower requests for sensed data collected by sensors through picking a growth setting; a growth setting is comprised of sensed data, e.g., temperature, humidity, etc.; ¶¶ 99, 108, 112-113, 1963, measured/sensed data is analyzed based on the customer request, e.g., based on what the customer is willing to pay)
translating each of the one or more sub ledgers using a corresponding bracket parameter of the bracket value; (Fig. 66, ¶¶ 98-99, 2534, 2537,2539,  2542, requested temperature data is translated data values)
generating a requested ledger, wherein the requested ledger includes an integration of each of the one or more sub ledgers: and (Fig. 66, ¶¶ 98-99, 2534, 2537,2539,  2542, collected data is a requested ledger including a subledger, e.g., a value for temperature)
providing the requested ledger to the user. (¶¶ 112-113, 1963, data measured/sensed data is provided to the customer by analyzing the data in real-time or periodically)
Bongartz did not teach but Faizin teaches:
evaluating the one or more subledgers to determine at least one missing bracket value and completing each of the one or more sub ledgers by filling in the at least one missing bracket value based on the previously posted bracket value. (Faizin, p. 3, sec. B, wherein Last Observation Carried Forward (LOCF) method is used for filling in the at least one missing bracket value based on the previously posted bracket value.
Bongartz discloses controlling an agricultural environment using sensor generated data and Faizin discloses that missing sensor data in sensor generated tata is inevitable to occur because of many reasons such as communication failure, hardware damage and run out of power. Faizin, Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing evaluating the one or more subledgers to determine at least one missing bracket value and completing each of the one or more sub ledgers by filling in the at least one missing bracket value based on the previously posted bracket value because doing so would increase usability of Bongartz by selecting a very easy method to implement and solve the missing data problem assuming that the missing sensor measurement value is close to the last measurement value. Faizin, p. 3, sec. B, “Last Observation Carried Forward (LOCF)”.

Claim 2.	The method of claim 1, wherein posting the bracket value to the subledger further comprises:
determining the bracket value differs from the previously posted bracket value; and (¶ 110, historical data/previously bracket value is used as reference data; ¶¶ ¶ 111- 112, 404-406, changes in data values are tracked in real-time and by analyzing data pattern, i.e., a previous value is compared to a current value for activating an actuator accordingly; ¶ 673, “The parameters may be checked regularly. In case deviations are observed, the conversion rate and with it the predicted yield may be updated)
posting the bracket value to the subledger, wherein the subledger is maintained on an IoT device. (¶ 97-99, 2157, 320, 451, sensors are internet of things storing sensed temperature directly at sensors and in in distrusted ledger, each subledger related to a sensor collected data of a plant)
Claims 9 and 16 are rejected under the same rationale.

Claim 3.	The method of claim 1, wherein posting the bracket value to the subledger occurs after performing a plurality of readings at the determined frequency. (¶¶  99, 473, 1986,  a plurality of reading is performed “at adjustable time intervals or else continuously”). 
Claims 10 and 17 are rejected under the same rationale. 


Claim 4.	The method of claim 1, further comprising:
checking at least one user parameter prior to performing the reading. (¶ 2611, data is collected based on the user defined parameter: “the computer system converts the customer's wishes into corresponding control parameters or control signals parameters”)
Claim 11 is rejected under the same rationale.

Claim 5.	The method of claim 1, wherein performing the reading further comprises:
utilizing at least one sensor connected to an IoT device. (¶ 2156-2157, 2885, “the sensors for sensing environmental or plant conditions may be connected with or interconnected by means of cloud-based services, often also referred to as Internet of Things”)
Claims 12 and 18 are rejected under the same rationale.

Claim 21.	The method of claim 1, wherein the requested ledger includes an IoT device location and characteristics of the IoT device location. (¶¶ 1226, 1228, 1231, 1253, 2535, 2538, 2540, 2551, 2561, a growth setting includes temperature profiles comprising spatial requirement for a sensor with temporal characteristics be used)
Claim 24 is rejected under the same rationale.

Claim 22.	The method of claim 2, wherein determining the bracket value differs from the previously posted bracket value further comprises:
determining whether an expected oscillation is greater than a measured oscillation, wherein the expected oscillation is the number of bracket changes expected within the determined frequency. (¶¶ 25, 1398,-1404, 1408 1411, 1424,  2589, wherein a measured reduced emission (e.g., a measured oscillation) less than an expected emission (e.g.,  the number of bracket changes expected within the determined frequency) for a certain period of time is detected as a failure in growth environment; ¶¶ 110-112, 599, 1030,  1049, 1233, 1235, 1240, 1440, wherein a measured value (e.g., a measured oscillation) less than an expected/target value/reference data  (e.g.,  the number of bracket changes expected within the determined frequency) is detected by comparing measured value with expected values according to a growth setting) 
Claim 25 is rejected under the same rationale.

Claim 23.	The method of claim 22, further comprising:
determining the expected oscillation is greater than the measured oscillation; and sending a notification to the user that the IoT device has been flagged. (¶ 1440, 1442, 2140, 2589, 2591, wherein the failed IoT device is flagged by “informing operating personnel about the failure”) 
Claim 26 is rejected under the same rationale.

Response to Amendment and Arguments
In light of amendments, 101 rejections are withdrawn.
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.
Applicant argues that the applied references did not teach the claim as amended. However, the combination of the applied references teach the claims as shown above.

Conclusion
The following prior arts made of record and not relied upon presented in the previous office action pertinent to applicant's disclosure.
Liu et al., “Missing Value Imputation for Industrial IoT Sensor Data With Large Gaps”,

Alsaig et al., “Characterization and Efficient Management of Big Data in IoT-Driven Smart City Development”,

Wei et al., Pub. No.: US 2020/0169388.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159